Exhibit 10.31
AGREEMENT
     This Agreement is made as of the 21st day of June, 2010 by and between
Tollgrade Communications, Inc., a Pennsylvania corporation (the “Corporation”),
and Gregory M. Nulty, an individual residing in the Commonwealth of Virginia and
an employee of the Corporation (the “Executive”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Corporation has determined that it
is in the best interests of the Corporation to enter into this Agreement with
the Executive; and
     WHEREAS, the Executive desires to obtain certain benefits in the event his
employment is terminated;
     NOW, THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:

1.   Definition of Terms. The following terms when used in this Agreement shall
have the meaning hereafter set forth:

  (a)   “Annual Salary Adjustment Percentage” shall mean the mean average
percentage increase in base salary for all members of the Executive Committee of
the Corporation during the two full calendar years immediately preceding the
time to which such percentage is being applied; provided, however, that if after
a Change-in-Control, as hereinafter defined, there should be a significant
change in the number of members of the Executive Committee of the Corporation or
in the manner in which they are compensated, then the foregoing definition shall
be changed by substituting for the phrase “Executive Committee of the
Corporation” the phrase “persons then performing the functions formerly
performed by the Executive Committee of the Corporation.”

  (b)   “Board” or “Board of Directors” means the Board of Directors of the
Corporation.

  (c)   “Cause for Termination” shall be limited solely and exclusively to any
of the following grounds:

  (i)   Fraud, misappropriation, theft, embezzlement or other willful and
deliberate acts of similar dishonesty;

  (ii)   Conviction of, or a plea of guilty or nolo contendre to, a felony or a
crime involving moral turpitude;

  (iii)   Illegal use of drugs in the workplace;

1



--------------------------------------------------------------------------------



 



  (iv)   Intentional and willful misconduct that subjects the Corporation to
criminal liability or material civil liability;

  (v)   Willful and deliberate breach of the Executive’s duty of loyalty,
including, but not limited to, the diversion or usurpation of corporate
opportunities properly belonging to the Corporation;

  (vi)   Willful and deliberate disregard of the Corporation’s policies and
procedures in any material respect;

  (vii)   Material breach or violation of the Corporation’s Code of Ethics for
Senior Executive and Financial Officers or a material breach or violation of the
Corporation’s Code of Business Conduct and Ethics, if applicable;

  (viii)   Willful and deliberate breach or violation of any of the material
terms of this Agreement, including but not limited to, the covenants and
restrictions set forth in this Agreement;

  (ix)   Willful and deliberate insubordination, willful and deliberate refusal
to perform, or willful gross neglect in the performance of, his/her duties or
responsibilities, or willful and deliberate refusal to follow the proper
instructions of the Corporation, if any; or

  (x)   Failure of the Executive to fully cooperate as directed by the
Corporation in any action, litigation, investigation or other proceeding brought
before or by any Governmental Authority.

      For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be considered “deliberate,” “intentional” or “willful”
unless done, or omitted to be done, by the Executive with a lack of good faith
and with a lack of reasonable belief that his action or omission was in the best
interests of the Corporation.

  (d)   “Change-in-Control” shall be deemed to have occurred as of the first day
following the occurrence of any one or more of the following:

  (i)   Any Person (other than the Person in control of the Corporation as of
the date of this Agreement, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, or a corporation
owned directly or indirectly by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation), becomes the beneficial owner (as defined in Rule 13d-3 of the
General Rules and Regulations under the United States Securities Exchange Act of
1934, as amended), directly or indirectly, of

2



--------------------------------------------------------------------------------



 



      securities of the Corporation representing more than 35% of the combined
voting power of the Corporation’s then outstanding securities;

  (ii)   Liquidation of the Corporation;

  (iii)   The sale or disposition of all or substantially all of the
Corporation’s assets;

  (iv)   A merger, consolidation, or reorganization of the Corporation with or
involving any other entity, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 65% of the combined voting power of the voting
securities of the Corporation (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization or

  (v)   The Incumbent Directors ceasing for any reason to constitute at least a
majority of the Board of Directors.

      “Change-in-Control” shall not include, however, a restructuring,
reorganization, merger, or other change in capitalization in which the Persons
who own an interest in the Corporation on the date hereof (the “Current Owners”)
(or any individual or entity which receives from a Current Owner an interest in
the Corporation through will or the laws of descent and distribution) maintain
more than a 65% interest in the resultant entity.

      Furthermore, in no event shall a Change-in-Control be deemed to have
occurred, with respect to the Executive, if the Executive is part of a
purchasing group which consummates the Change-in-Control transaction. The
Executive shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for
(A) passive ownership of less than 5% of the voting equity securities of the
purchasing company; or (B) ownership of equity participation in the purchasing
company or group which is otherwise deemed not to be significant, as determined
prior to the Change-in-Control by a majority of the nonemployee continuing
Directors of the Board of Directors).

      Notwithstanding the foregoing, where payment is to be made to the
Executive under Section 4(b) of this Agreement in the case where the Executive’s
Date of Termination preceded the Change-in-Control, Change-in-Control shall have
the meaning set forth above, but will not include an event that is inconsistent
with Section 409A of the United States Internal Revenue Code of 1986, as
amended.

3



--------------------------------------------------------------------------------



 



  (e)   “Date of Termination” shall mean:

  (i)   if the Executive’s employment is terminated for Disability, the date
such employment is terminated as specified in the Notice of Termination given to
the Executive;

  (ii)   if the Executive terminates due to his/her death or Retirement, the
date of death or Retirement, respectively;

  (iii)   if the Executive decides to terminate employment upon Good Reason for
Termination, the date of such termination after the Corporation has been
notified of the Executive’s decision to terminate employment and the expiration
of any applicable cure period; or

  (iv)   if the Executive’s employment is terminated for any other reason, the
date on which a termination becomes effective pursuant to a Notice of
Termination.

  (f)   “Disability” shall mean such incapacity as causes the Executive to meet
one of the following requirements:

  (i)   the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

  (ii)   the Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can he expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation.

  (g)   “Executive Council” means the Chief Executive Officer of the Corporation
and his direct reports.

  (h)   “Good Reason for Termination” shall mean one or more of the following
conditions arising without the consent of the Executive:

  (i)   a material diminution of the Executive’s base compensation;

  (ii)   a material diminution in the Executive’s authority, duties or
responsibilities;

  (iii)   a material diminution in the authority, duties or responsibilities of
the supervisor to whom the Executive is required to report;

4



--------------------------------------------------------------------------------



 



  (iv)   a material diminution in the budget over which the Executive retains
authority, except that this shall not include a reduction in the Corporation’s
budget;

  (v)   a material change in the geographic location at which the Executive must
perform the services; or

  (vi)   any other action or inaction that constitutes a material breach by the
Corporation of this Agreement.

  (i)   “Incumbent Directors” shall mean the individuals who, as of the date
hereof, constitute the Board, together with any individual who becomes a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Directors, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

  (j)   “Notice of Termination” shall mean a written statement which sets forth
the specific reason for termination and, if such is claimed to be Cause for
Termination or Good Reason for Termination, in reasonable detail the facts and
circumstances which indicate that such is Cause for Termination or Good Reason
for Termination.

  (k)   “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the United States Securities Exchange Act of 1934, as amended, and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) thereof.

  (l)   “Retirement” shall mean a termination of the Executive’s employment
after age 65 or in accordance with any mandatory retirement arrangement with
respect to an earlier age agreed to by the Executive.

2.   Employment.

  (a)   Subject to the terms and conditions set forth herein, the Corporation
hereby agrees that the Executive is employed as of the date hereof as its Vice
President, Marketing and Business Development. The duties of the Executive shall
be as determined from time to time by the Corporation, but shall at all times be
consistent in scope and authority with those commonly associated with such
position, and in all cases shall be substantially similar to those currently
performed by the Executive as of the date hereof.

  (b)   The Executive’s base salary is currently set at $240,000 per annum, paid
in equal semi-monthly installments. The Executive shall be entitled to such
increases or

5



--------------------------------------------------------------------------------



 



      decreases (subject to Section 1(h)(i) hereof) in base salary as the
Corporation may determine from time to time in accordance with its regular
compensation review practices; provided that, such base salary must be increased
each year by at least the amount of the Annual Salary Adjustment Percentage.

  (c)   The Executive shall be eligible to receive annual bonuses based upon the
performance objectives established by the Corporation pursuant to the
Corporation’s Management Incentive Compensation Plan.

  (d)   The Executive shall be eligible to participate in all group insurance
programs, retirement income (pension) plans, and such other benefits made
available by the Corporation to its employees and executives commensurate with
the Executive’s position in the Corporation in accordance with the terms of said
programs and plans.

3.   Termination by the Corporation Due to Cause for Termination; Termination by
the Executive for Good Reason for Termination.

  (a)   Should Cause for Termination exist, the Corporation may terminate the
Executive’s employment due to Cause for Termination by delivering a Notice of
Termination. Notwithstanding the foregoing, the Executive will have 30 days
after receiving the Notice of Termination to correct the act or acts
constituting Cause for Termination, to provide to the Corporation a written
response explaining why his/her actions do not constitute Cause for Termination,
and/or to request a review of the Corporation’s decision. In the event the
Executive continues to engage in the conduct constituting Cause for Termination
for such period, does not provide a response satisfactory to the Corporation,
and/or does not request further review by the Corporation, as the case may be,
the Corporation may make a final determination that the Executive has engaged in
conduct constituting Cause for Termination and may terminate the Executive at
any time after the end of the 30-day period.

  (b)   The Executive may terminate his/her employment for Good Reason for
Termination by delivering to the Corporation Notice of Termination within a
period not to exceed 90 days of the initial existence of the condition giving
rise to the Good Reason for Termination. Notwithstanding the foregoing, the
Corporation will have 30 days after receiving the Notice of Termination to
correct the conditions constituting Good Reason for Termination. If the
Corporation fails to correct such conditions within such period, then the
Executive may terminate his/her employment at any time after the end of the
30-day period. In order to receive benefits under this Agreement because of Good
Reason for Termination, the Executive must separate from service within two
years following the initial existence of the condition or conditions giving rise
to the Good Reason for Termination.

6



--------------------------------------------------------------------------------



 



4.   Payments and Terms Following Termination of Employment or a
Change-in-Control.

  (a)   If, during the term of this Agreement, the Executive’s employment is
terminated due to death, Disability or Retirement, by the Executive not for Good
Reason for Termination) or by the Corporation due to Cause for Termination in
accordance with Section 3(a) hereof, then the Corporation shall have no
obligations hereunder to the Executive other than to pay in cash any unpaid
portion of the Executive’s base salary for the period from the last period for
which the Executive was paid to the Date of Termination. In the event of
Executive’s death, all such payments shall be made to Executive’s spouse, should
he/she survive him/her, or if he/she does not, to Executive’s estate. The
amounts described under this Section 4(a) shall be paid to the Executive on or
before March 15 of the year following the Executive’s Date of Termination.

  (b)   If the Executive’s employment with the Corporation is terminated other
than under the circumstances described in subsection 4(a) (i.e., other than due
to death, Disability, Retirement, by the Executive not for Good Reason for
Termination or by the Corporation due to Cause for Termination) at any time
during the period commencing six months prior to the date of a Change-in-Control
and ending on the second anniversary of the date of a Change-in-Control, and
either the Executive’s employment terminates or the Change-in-Control occurs
during the term of this Agreement or within the six-month period following the
expiration of the term of this Agreement, then the Corporation shall pay to the
Executive the following sums (less any amounts paid to the Executive pursuant to
subsection (c) of this Section 4):

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination, or the date of the Change-in-Control, as the case may be; and

  (ii)   an amount in cash equal to the product obtained by multiplying by two
the sum of:

  (A)   the greater of (1) the Executive’s annual base salary for the year in
effect on the Date of Termination (provided that in the case of Termination for
Good Reason by the Executive the date immediately preceding the date of the
event which gave rise to the Termination for Good Reason by the Executive shall
be used instead of the Date of Termination) or (2) the Executive’s annual base
salary for the year in effect on the date of the Change-in-Control; and

  (B)   the greater of (1) the average annual cash award received by the
Executive as incentive compensation or bonus for the two calendar years
immediately preceding the Date of Termination (provided

7



--------------------------------------------------------------------------------



 



      that in the case of Termination for Good Reason by the Executive the date
immediately preceding the date of the event which gave rise to the Termination
for Good Reason by the Executive shall be used instead of the Date of
Termination) or (2) the average annual cash award received by the Executive as
incentive compensation or bonus for the two calendar years immediately preceding
the date of the Change-in-Control.

  (c)   If, during the term of this Agreement, the Executive’s employment with
the Corporation is terminated other than under the circumstances above described
in subsections 4(a) or 4(b) (i.e., not in connection with a Change-in-Control as
described in subsection 4(b) and other than due to death, Disability,
Retirement, by the Executive not for Good Reason for Termination or by the
Corporation due to Cause for Termination), then the Corporation shall pay to the
Executive the following sums (provided, however, that if a Change-in-Control
occurs within six months following the Date of Termination, the Executive shall
be entitled to the amounts set forth in subsection (b) above reduced by the
amounts paid to the Executive pursuant to this subsection (c) of this
Section 4):

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination; and

  (ii)   an amount in cash equal to the Executive’s annual base salary for the
year in effect on the Date of Termination.

  (d)   If the Executive’s employment should terminate under such circumstances
as entitle the Executive to receive payments pursuant to subsection (b) or
subsection (c) of this Section 4, the Corporation shall reimburse the Executive
for any reasonable fees or other costs incurred by the Executive up to a maximum
amount of $6,000 in retaining and continuing the services of an executive
placement agency during the period beginning on the Date of Termination and
ending on the earlier to occur of (i) the second anniversary of the Date of
Termination and (ii) the date on which the Executive becomes employed by another
Person or becomes self-employed. The Executive shall be required to substantiate
these expenses and must request reimbursement from the Corporation, and
reimbursement by the Corporation shall be made as soon as administratively
possible after receiving the request but no later than the end of the third
calendar year following the Executive’s Date of Termination.

  (e)   If any payment due to the Executive pursuant to this Agreement result in
a tax being imposed on the Executive pursuant to Section 4999 of the United
States Internal Revenue Code of 1986, as amended, then the Corporation shall
reduce the total payments payable to the Executive to the maximum amount payable
without incurring the Section 4999 tax.

8



--------------------------------------------------------------------------------



 



  (f)   Notwithstanding any provision for similar payments and/or benefits under
any other plan, program, agreement, policy, practice, or the like of the
Corporation, this Agreement is intended to represent the Executive’s sole
entitlement to severance payments and benefits in connection with the
termination of his/her employment.

  (g)   The receipt of any severance payments pursuant to this Section 4 will be
subject to the Executive signing and not revoking within a period of seven days
thereafter a separation and mutual release of claims agreement in substantially
the form then used by the Corporation in connection with its general severance
policy. Any severance payments required pursuant to Section 4 will be paid to
Executive within five days following the expiration of the revocation period set
forth in the Mutual Release.

  (h)   Notwithstanding any other provisions in this Agreement to the contrary,
if on the date of the Executive’s “separation from service” as defined in Code
Section 409A of the United States Internal Revenue Code of 1986, as amended, the
Executive is a “specified employee” as defined in Section 409A, and the
Corporation determines that payment under this Agreement would violate the
six-month delay rule of Section 409A any payment that otherwise would have been
made during the six-month period following separation from service will be paid
in a single sum on the first day of the seventh month following the date of such
separation from service.

5.   Noncompetition. The Executive covenants and agrees that if the Executive
receives payment under this Agreement, then during the Restricted Period (as
defined below), the Executive shall not in the United States of America,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder or otherwise alone or in association with any
other Person, engage or participate in, be connected with, lend credit or money
to, furnish consultation or advice or permit the Executive’s name to used in
connection with, any Competing Business (as defined below). “Restricted Period”
shall mean the period during which the Executive’s health and welfare benefits
are continued pursuant to Section 6 of this Agreement, plus any amount of time
during such period during which the Executive is in violation of this provision.
“Competing Business” shall mean any Person engaged in the business of selling or
attempting to sell any product or service which competes materially with
(i) products or services sold by the Corporation within the two years prior to
termination of the Executive’s employment hereunder or (ii) new products of the
Corporation with respect to which the Corporation had allocated engineering
resources on or before the Date of Termination to develop such new products.

6.   Health and Welfare Benefits.

  (a)   If the Executive’s employment should terminate under such circumstance
as entitle the Executive to receive payments pursuant to Section 4(b) hereof,
the Executive shall be deemed for purposes of the Corporation’s health and
welfare

9



--------------------------------------------------------------------------------



 



      employee benefit plans to have remained in the continuous employment of
the Corporation for the two-year period following the Date of Termination and
shall be entitled to monthly health and welfare benefits as though he/she had so
remained in the employment of the Corporation.

  (b)   If the Executive’s employment should terminate under such circumstance
as entitle the Executive to receive payments pursuant to Section 4(c) hereof,
the Executive shall be deemed for purposes of the Corporation’s health and
welfare employee benefit plans (medical, dental and vision) to have remained in
the continuous employment of the Corporation for the one-year period following
the Date of Termination and shall be entitled to monthly health and welfare
benefits as though he/she had so remained in the employment of the Corporation.

  (c)   If for any reason, whether by law or provisions of the Corporation’s
employee benefit plans or otherwise, any benefits to which the Executive would
be entitled to under the foregoing subsections of this Section 6 cannot be
provided pursuant to such employee benefit plans, then the Corporation shall pay
to the Executive the difference between the benefits the Executive would have
received in accordance with the foregoing subsections of this Section 6 if the
Corporation or its employee benefit plans could have provided such benefits and
the amount of benefits, if any, actually paid by the Corporation or its employee
benefit plans. Any such payments will be made prior to March 15 of the year
following the year in which the Executive becomes entitled to the payments.

  (d)   Notwithstanding any other provision of this Section 6 to the contrary,
the Corporation shall not be required to provide to the Executive any of the
health benefits to be provided to the Executive under subsections (a) through
(c) unless the Executive shall have timely elected COBRA continuation coverage
following termination of his/her employment.

7.   Other Employment. In the event of a termination of employment under the
circumstances above described in Section 4(b) or 4(c) hereof, the Executive
shall have no duty to seek any other employment after termination of his/her
employment with the Corporation, and the Corporation hereby waives and agrees
not to raise or use any defense based on the position that the Executive had a
duty to mitigate or reduce the amounts due him/her hereunder by seeking other
employment whether suitable or unsuitable, and should the Executive obtain other
employment, then the only effect of such on the obligations of the Corporation
hereunder shall be that the Corporation shall be entitled to credit against any
payments which would otherwise be made pursuant to Section 6 hereof, any
comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive’s other employer or employers in
connection with services to such employer or employers after termination of
his/her employment with the Corporation.

10



--------------------------------------------------------------------------------



 



8.   Stock Appreciation Rights, Stock Options and Restricted Stock. The
Executive’s outstanding stock appreciation rights, stock options, restricted
stock and other awards shall vest in accordance with the terms of the applicable
plans and agreements.   9.   Term of this Agreement.

  (a)   This Agreement shall be for an initial term beginning on the date hereof
and expiring on the third anniversary of such date and shall automatically be
extended for successive additional terms of two years unless termination occurs
pursuant to subsection (b) below.

  (b)   Except for the obligations of the Executive under Sections 5, and 10(i)
of this Agreement and the obligations of the Corporation under Sections 4, 6, 7,
8 and 10(i) of this Agreement which shall survive the termination of this
Agreement as provided therein, this Agreement shall terminate (i) at the end of
the then current term of this Agreement provided that either party has given the
other party written notice of its intent not to renew at least 60 days prior to
the end of the then current term or (ii) upon the effectiveness of the earlier
termination of the Executive’s employment pursuant to the terms of this
Agreement.

10.   Miscellaneous.

  (a)   This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania without regard to its conflicts of laws provisions. The parties
hereto further agree that any action brought to enforce any right or obligation
under this Agreement shall be subject to the exclusive jurisdiction of the
courts of the Commonwealth of Pennsylvania. Each party hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the Commonwealth of Pennsylvania having subject matter jurisdiction in
this matter. Each party hereby irrevocably waives any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of
any such action or proceeding in such jurisdiction.

  (b)   This Agreement constitutes the entire understanding of the parties
hereto with respect to the subject matter hereof and may only be amended or
modified by written agreement signed by the parties hereto. This Agreement
supersedes the agreements described in the recitals to this Agreement previously
entered into by and between the Corporation and the Executive.

  (c)   The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation, by agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement (including but not limited to, those provisions which
survive termination of this Agreement) in the same manner required of the
Corporation

11



--------------------------------------------------------------------------------



 



      and to perform it as if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to terminate employment due to Good Reason for Termination. As used in this
Agreement, “Corporation” shall mean the Corporation as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this subsection (c) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

  (d)   This Agreement shall inure to the benefit of and be enforceable by the
Executive and the Corporation and their respective legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amounts would still be payable
to him/her hereunder if he/she had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his/her devisee, legatee or other designee or, if there be no such
designee, to his/her estate.

  (e)   Any notice or other communication provided for in this Agreement shall
be in writing and, unless otherwise expressly stated herein, shall be deemed to
have been duly given (i) on the date of delivery if delivered in person,
(ii) three business days after being mailed by United States registered mail,
return receipt requested, postage prepaid or (iii) one business day after being
sent by an overnight commercial courier of national reputation, addressed in the
case of the Executive to his/her office at the Corporation with a copy to
his/her residence and in the case of the Corporation to its principal executive
offices, attention of the Chief Executive Officer.

  (f)   No provisions of this Agreement may be modified (except as provided in
Section 4(i) hereof), waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the Executive and approved by
resolution of the Board of Directors or the Compensation Committee thereof. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.

  (g)   The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect. If any provision hereof
shall be deemed invalid or unenforceable, either in whole or in part, this
Agreement shall

12



--------------------------------------------------------------------------------



 



      be deemed amended to delete or modify, as necessary, the offending
provision and to alter the bounds thereof in order to render it valid and
enforceable.

  (h)   This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

  (i)   If litigation should be brought to enforce, interpret or challenge any
provision contained herein, the prevailing party shall be entitled to its
reasonable attorney’s fees and other costs incurred in such litigation. If a
money judgment is rendered in favor of the Executive, and it is determined by a
court of competent jurisdiction that Executive is entitled to interest on any
such money judgment, said interest shall be calculated at the prime rate of
interest in effect from time to time at PNC Bank, N.A. from the date that the
payment should have been made or damages incurred under this Agreement. Payment
of fees pursuant to this Section 10(i) shall be made by the 15th day of the
third month following the year in which the litigation is concluded.

  (j)   The Executive acknowledges that he/she has had the opportunity to
discuss this matter with and obtain advice from his/her private attorney, has
had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed on the date first
above written.

       
ATTEST:
  TOLLGRADE COMMUNICATIONS, INC.  
 
     
/s/ Joseph O’Brien
  By: /s/ Jennifer M. Reinke

 
 
         Title: General Counsel and Secretary  
 
     
 
     
 
     
WITNESS:
         
/s/ Joseph O’Brien
  /s/ Gregory M. Nulty  
 
     
 
  Gregory M. Nulty  

14